El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Un jurado declaró culpable al acusado David Luis Philip de uñ delito de asesinato en primer grado y la corte inferior dictó sentencia condenándole a sufrir la pena capital.
En su alegato sosteniendo el recurso, el apelante apunta la comisión de los siguientes errores, a saber:
“1. Permitir que los testigos Benedicta López, Eva Mojica, Eosa González y Gregorio García declararan sobre los delitos cometidos por este acusado con posterioridad al de doña Canuta Zenón, ya que por todos estos delitos estaba procesando a este acusado, y permi-tir tales declaraciones era prejuzgar al acusado de dichos delitos y porque tales declaraciones influían en el ánimo del jurado en per-juicio del acusado.
“2. Permitir a la testigo Eva Mojica desnudarse el hombro iz-quierdo y mostrar al jurado las cicatrices de las heridas que le pro-dujo este acusado, por ser ese un delito de mutilación por el cual se estaba procesando a este acusado, distinto al que se estaba venti-lando, y por influir esta demostración en el ánimo del jurado, tam-bién en perjuicio del acusado.
“3. Denegar la moción de nuevo juicio.”
*645Los motivos señalados en los dos primeros errores tienen nn mismo fundamento, por lo qne serán considerados con-juntamente.
La corte inferior al negar la moción solicitando la celebración de un nuevo juicio y refiriéndose a los motivos de error alegados, resume la prueba en esta forma:
1 ‘ Según resulta de la prueba, inmediatamente después de la agre-sión por el acusado a Canuta Zenón Dávila, y de arrastrar a ésta por los cabellos, acometió y agredió con la misma boj a de sable o espadín que portaba, a Eugenia Cancel, una bija de Canuta; a un niño bijo de Eugenia; a Eva Mojica; a Felipa Neri Martínez, a quien dió muerte, y a Tomás Sánchez, esposo de Felipa, todo lo cual sucedió ‘entre minutos,’ según dice la testigo Benedicta López; y que entonces el acusado entró en su habitación, se puso la chaqueta, pues estaba en mangas de camisa, y salió, cerrando la puerta con un candado y en el camino encontró al policía llamón Ortiz, a quien dijo que' hacía tiempo que lo estaban molestando y que si encontraba al Catalán y a Treviño, los que no estaban en la casa, los hubiera matado también. De la prueba aparece que Catalán era el marido de Eugenia Cancel y Treviño otro de los vecinos del sitio.”
Toda la evidencia tiende a demostrar, por consiguiente, que si bien el acusado realizó con el mismo instrumento y pocos instantes después además del hecho que se le imputa en la acusación, la muerte de otra personá y el haber he-rido a otras más, estos últimos hechos, aunque distintos al primero, todos ellos aparecen, sin embargo, tan íntimamente relacionados por razón del momento inmediato en que fue-ron cometidos por el acusado, que no pueden dejarse de con-siderar como un todo por pertenecer a la misma transacción o parte del res gestae. Esta cuestión fué claramente re-suelta por esta Corte Suprema en el caso de El Pueblo v. Souffront, 30 D.P.R. 106, en cuyo caso este tribunal, por voz del Juez Presidente Sr. del Toro, dijo lo siguiente:
“2. El hecho concreto imputado al acusado consiste en haber acometido y agredido a Pedro A. Eeinosa con el propósito de asesi-narlo infiriéndole una herida de carácter grave en la región lumbar izquierda. Al declarar ciertos testigos refirieron que mientras tal *646becbo ocurría, intervino otra persona en pro de Reinosa y entonces el acusado birió también a esa otra persona que murió a consecuen-cia de las heridas. El acusado por su abogado se opuso a que se per-mitiera declarar sobre tales hechos y la corte desestimó su oposición, tomando excepción el acusado a la regla de la corte. Sin citar, si no recordamos mal, ley o jurisprudencia aplicables, insistió el acu-sado en el acto de la vista de este recurso en que la corte' había errado al proceder de tal modo.
“El becbo de herir a la otra persona era distinto, pero estaba tan enlazado con el que se persigue en esta causa que bien pudiera considerársele como parte de la res gestae. Véase 22 C.J. 443, 454 y siguientes. La otra persona intervino en favor de Reinosa. Se-gún el propio Reinosa cuando él gritó acudió la otra persona y dijo: ‘No atropelles al anciano, al viejo Reinosa, y entonces pare'ce ser que le dió una estocada al otro, dice, “toma, tú que eres joven.” ’ Se acusaba a Souffront de haber acometido y agredido con intención de asesinar y era pertinente probar todas las circunstancias adecua-das que rodearon el becbo a fin de poder penetrar con más seguri-dad en el estado mental del acusado.”
Igual doctrina está sostenida en parecidos términos en la obra de Underhill on Criminal Evidence, página 157, pá-rrafo 88, diciéndose así:
“Si varios delitos están relacionados o unidos entre sí, o enlaza-dos de tal modo que forman una transacción criminal indivisible, y no puede .presentarse completa prueba testifical, ya sea directa o circunstancial de cualquiera de ellos sin mostrar los otros, la evi-dencia de uno o todos ellos es admisible contra un acusado en un juicio por cualquier ofensa que es en sí un detalle de toda la tran-sacción criminal.”
Aunque el tercer y último error que se refiere a haber negado la corte inferior la moción de un nuevo juicio descansa en los puntos ya discutidos, se alega además que no hubo deliberación, requisito esencial en el asesinato en primer grado, y que, por tanto, el veredicto fué contrario a las pruebas.
Volviendo sobre los hechos resulta de ellos que Canuta Zenón Dávila, interfecta, salía una mañana temprano de su cuarto, que era parte de una casa dividida en habitaciones
*647separadas para familias, con nn cacharro en la mano y ca-minaba por nn callejón para salir a la calle en momentos en que fné agredida por el acnsado con nna hoja de sable, recibiendo tres heridas, dos de tres pulgadas cada nna en la parte posterior de la cabeza, en la región occipital, y la otra en el frontal, que fracturaron el cráneo y penetraron en la masa encefálica, falleciendo pocos días después a consecuen-cia de dichas heridas. El testigo Gregorio García, vió cuando el acusado descargaba el arma sobre la mujer indefensa y quiso huir pero el acusado la tenía agarrada y tan pronto caía y trataba de levantarse “le daba y de nuevo iba al suelo.” Eva Mojica declaró que “vió a Canuta bañada en sangre y al acusado arrastrándola por el pelo, teniendo un machete en la mano, en alto, y con la izquierda la empuñaba por el pelo y la arrastraba.” Asimismo aparece de esas declaraciones que no bien dejó el acusado a Canuta Zenón fatalmente herida, fué entonces que acometió a otras perso-nas que encontraba a su paso, matando a una y otras reci-biendo graves heridas. Ningún testigo dice en verdad cómo se inició la agresión, pero si “para que exista el delito de asesinato en primer grado basta, de acuerdo con nuestros estatutos, entre otros casos, con que voluntaria, deliberada y premeditadamente se haya causado una muerte ilegal,” tales requisitos aparecen de los hechos y circunstancias con-currentes en este caso. El Pueblo v. Ortiz et al., 18 D.P.R. 833. En dicho caso se declaró además: “la deliberación y premeditación dependen de las circunstancias del caso, y el hecho de apuntar y disparar un arma de fuego contra una persona y matarla, es bastante para que exista la premedi-tación y deliberación, sin que obste a ello la rapidez con que el acto se haya realizado.” Y en el caso de autos la ma-nera como el acusado realizó los hechos es suficiente para que exista la premeditación y deliberación toda vez que dicho acusado sin causa justificada y sin que se demostrara provocación alguna por parte de la víctima, no sólo privó ilegalmente de la vida a Canuta Zenón, sino que agredió a *648otras personas qne intervinieron o se encontraban a su paso en el acto de cometer el hecho de autos, causando a su vez la muerte de una de ellas, y porque además hay la circuns-tancia de que el propio acusado, al ser arrestado, manifestó que si hubiera encontrado a Catalán y Treviño, dos indivi-duos más que eran sus vecinos, que también les hubiera ma-tado. Todas las circunstancias fueron apreciadas por el ju-rado, quien parece que pudo penetrar en la intención y móvil del acusado al ejecutar el delito del cual fue propiamente convicto.

Por todo lo expuesto deben confirmarse la resolución de-negatoria de nuevo juicio de abril 9, 1925, y la sentencia de abril 13, 1925